Name: Commission Regulation (EEC) No 66/92 of 10 January 1992 introducing a countervailing charge on mandarines originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 1 . 92No L 6/30 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 66/92 of 10 January 1992 introducing a countervailing charge on mandarines originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular the second subpargraph of Article 27 (2) thereof, Regulation (EEC) No 381 1 /85 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas for mandarines originating in Morocco the entry prices calculated in this way have for six consecutive market days been alternatively above and below the reference price ; whereas three of these entry prices are at least ECU 0,6 below the reference prices ; whereas a countervailing charge should therefore be introduced for these mandarines ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 (6), as last amended by Regula ­ tion (EEC) No 2205/90 0,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent, Whereas Article 25a (1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a non-member country is alternatively above and below the reference price for five to seven consecutive market days a countervailing charge is introduced in respect of that non-member country, save in exceptional cases ; whereas that charge is introduced when three entry prices fall below the reference price and one of those entry prices is at least ECU 0,6 below the reference price ; whereas that charge is equal to the difference between the reference price and the last available entry price by at least ECU 0,6 below the reference price ; Whereas Commission Regulation (EEC) No 2905/91 of 2 October 1991 fixing for the 1991 /92 marketing year the reference prices for mandarines (3) fixed the reference price for products of class I at ECU 59,57 per 100 kilo ­ grams net for the period 1 December 1991 to 9 February 1992 ; HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of ECU 0,68 per 100 kilograms net is applied to mandarines (CN code ex 0805 20 10) originating in Morocco. Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3 ) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 : Article 2 This Regulation shall enter into force on 14 January 1992. Subject to the provisions of the second subparagraph of Article 26 (2) of Regulation (EEC) No 1035/72, this Regu ­ lation shall be applicable until 19 January 1992. Whereas, in accordance with Article 3(1 ) of Commission Regulation (EEC) No 211 8/74 (4), as last amended by (') OJ No L 118, 20 . 5. 1972, p. 1 . 0 OJ No L 150, 15 . 6. 1991 , p. 8 . (3) OJ No L 276, 3 . 10. 1991 , p. 20 . O OJ No L 220, 10 . 8 . 1974, p. 20 . O OJ No L 368, 31 . 12. 1985, p. 1 . (6) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . 11 . 1 . 92 Official Journal of the European Communities No L 6/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 1992. For the Commission Ray MAC SHARRY Member of the Commission